DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 10-20 in the reply filed on 3/31/2022 is acknowledged.
3. 	Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 1-9; and added claims 21-29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (US 2019/0259699) (hereafter Morrow), in view of Yu et al. (US 2015/0129983) (hereafter Yu).
Regarding claim 10, Morrow discloses a method comprising: 
providing a structure 204 (Fig. 4A, paragraph 0027) having a substrate 205 (Fig. 4A, paragraph 0028), an isolation structure 280 (Fig. 4A, paragraph 0027) over the substrate 205 (Fig. 4A), a fin 210 (Fig. 4A, paragraph 0033) extending from the substrate 205 (Fig. 4A) and adjacent to the isolation structure 280 (Fig. 4A), a sacrificial gate structure 473 (Fig. 4B, paragraph 0033) disposed over a channel region 430 (Fig. 4B, paragraph 0033) of the fin 210 (Fig. 4B), and gate spacers 271 (Fig. 4B, paragraph 0033) on opposing sidewalls of the sacrificial gate structure 473 (Fig. 4B); 
first etching (see Fig. 5B and paragraph 0034) the fin 210 (Fig. 5B) adjacent the gate spacers 271 (Fig. 5B) to form a first source/drain (S/D) trench (left 485 in Fig. 5B, paragraph 0034) on one side of the sacrificial gate structure 473 (Fig. 5B) and a second S/D trench (right 485 in Fig. 5B, paragraph 0034) on another side of the sacrificial gate structure 473 (Fig. 5B); 
forming an etch mask (see paragraph 0036, wherein “Shallow source/drain recess 485 is protected while deep source/drain recess 685 is formed at the unprotected source/drain location”) that exposes the first S/D trench (left 485 in Fig. 5B) and covers the second S/D trench (right 485 in Fig. 5B); and
second etching (see Fig. 6B and paragraph 0036) the fin 210 (Fig. 6B) through the etch mask to deepen the first S/D trench (left 485 in Fig. 5B).
Morrow does not disclose after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench.  
Yu discloses after the second etching (see Fig. 2D and paragraph 0017), laterally etching (see Fig. 2E and paragraph 0018) a portion of the isolation structure 204 (Fig. 2E, paragraph 0050) that is exposed at a lower section of the first S/D trench 230’ (Fig. 2D, paragraph 0052), resulting in an expanded lower section 232 (Fig. 2E, paragraph 0053) of the first S/D trench.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morrow to include after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench, as taught by Yu, since another step (Yu, paragraph 0041) of isotropic etching, for example isotropic wet etching, should be performed to further shape or clean extended cavities, in order to expose distinct crystal planes of fin, allowing for subsequent epitaxial growth from these crystal planes.
Regarding claim 11, Morrow in view of Yu discloses the method of claim 10, however Morrow does not disclose after the laterally etching, epitaxially growing a first semiconductor layer in at least the expanded lower section of the first S/D trench.  
Yu discloses after the laterally etching (see Fig. 2E and paragraph 0018), epitaxially growing (see paragraph 0041, wherein “allowing for subsequent epitaxial growth from these crystal planes to form embedded stress elements”) a first semiconductor layer 252 (Fig. 2F, paragraph 0054) in at least the expanded lower section of the first S/D trench 232 (Fig. 2E, paragraph 0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morrow to include after the laterally etching, epitaxially growing a first semiconductor layer in at least the expanded lower section of the first S/D trench, as taught by Yu, since fin-type transistor structures (Yu, paragraph 0022) with source and drain elements which include or are formed as extended embedded stress elements, and fabrication methods thereof, which advantageously improve circuit performance by increasing the mobility of charge carriers within.
Regarding claim 12, Morrow further discloses the method of claim 11, further comprising: epitaxially growing a first semiconductor S/D feature (upper portion of 260 in Fig. 8B, paragraph 0039) over the first semiconductor layer (lower portion of 260 in Fig. 8B, paragraph 0038; and also see 260 in Fig. 7B).  
Regarding claim 13, Morrow further discloses the method of claim 12, further comprising: forming a contact feature 250 (Fig. 9B, paragraph 0041) over the first semiconductor S/D feature 260 (Fig. 9B).
Regarding claim 14, Morrow further discloses the method of claim 12, wherein the isolation structure 980 (Fig. 9A, paragraph 0041) is disposed over a frontside of the substrate 205 (Fig. 9A), further comprising: thinning down (see Fig. 10B, paragraph 0042) the substrate from a backside of the substrate opposite to the frontside, thereby exposing the first semiconductor layer (lower portion of 260 in Fig. 10B) and the fin 210 (Fig. 10B) from the backside.  
Regarding claim 17, Morrow discloses a method comprising: 
providing a structure 204 (Fig. 4A, paragraph 0027) having a substrate 205 (Fig. 4A, paragraph 0028), an isolation structure 280 (Fig. 4A, paragraph 0027) over the substrate 205 (Fig. 4A), a fin 210 (Fig. 4A, paragraph 0033) extending from the substrate 205 (Fig. 4A) and adjacent to the isolation structure 280 (Fig. 4A), a sacrificial gate structure 473 (Fig. 4B, paragraph 0033) disposed over a channel region 430 (Fig. 4B, paragraph 0033) of the fin 210 (Fig. 4B), and gate spacers 271 (Fig. 4B, paragraph 0033) on opposing sidewalls of the sacrificial gate structure 473 (Fig. 4B); 
first etching (see Fig. 5B and paragraph 0034) the fin 210 (Fig. 5B) adjacent the gate spacers 271 (Fig. 5B) to form a first source/drain (S/D) trench (left 485 in Fig. 5B, paragraph 0034) on one side of the sacrificial gate structure 473 (Fig. 5B) and a second S/D trench (right 485 in Fig. 5B, paragraph 0034) on another side of the sacrificial gate structure 473 (Fig. 5B); 
forming an etch mask (see paragraph 0036, wherein “Shallow source/drain recess 485 is protected while deep source/drain recess 685 is formed at the unprotected source/drain location”) that exposes the first S/D trench (left 485 in Fig. 5B) and covers the second S/D trench (right 485 in Fig. 5B); 
second etching (see Fig. 6B and paragraph 0036) the fin 210 (Fig. 6B) through the etch mask to deepen the first S/D trench (left 485 in Fig. 5B); and
epitaxially growing a first semiconductor S/D feature (upper portion of 260 in Fig. 8B, paragraph 0039) over the first semiconductor layer (lower portion of 260 in Fig. 8B, paragraph 0038; and also see 260 in Fig. 7B).
Morrow does not disclose after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench; and 
growing a first semiconductor layer in at least the expanded lower section of the first S/D trench, wherein the first semiconductor layer includes a different material than the fin.
Yu discloses after the second etching (see Fig. 2D and paragraph 0017), laterally etching (see Fig. 2E and paragraph 0018) a portion of the isolation structure 204 (Fig. 2E, paragraph 0050) that is exposed at a lower section of the first S/D trench 230’ (Fig. 2D, paragraph 0052), resulting in an expanded lower section 232 (Fig. 2E, paragraph 0053) of the first S/D trench; and 
growing (see paragraph 0041, wherein “allowing for subsequent epitaxial growth from these crystal planes to form embedded stress elements”) a first semiconductor layer 252 (Fig. 2F, paragraph 0054) in at least the expanded lower section of the first S/D trench 232 (Fig. 2E, paragraph 0053), wherein the first semiconductor layer 252 (Fig. 2F; and see paragraph 0047, wherein “SiGe”) includes a different material than the fin 207 (Fig. 2F; and see paragraph 0047, wherein “silicon”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morrow to include after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench; and growing a first semiconductor layer in at least the expanded lower section of the first S/D trench, wherein the first semiconductor layer includes a different material than the fin, as taught by Yu, since fin-type transistor structures (Yu, paragraph 0022) with source and drain elements which include or are formed as extended embedded stress elements, and fabrication methods thereof, which advantageously improve circuit performance by increasing the mobility of charge carriers within.
Regarding claim 18, Morrow further discloses the method of claim 17, wherein replacing the sacrificial gate structure (see paragraph 0040, wherein “sacrificial gate 473 has been replaced with a final gate stack including a gate dielectric 945 (e.g., high-K material) and gate electrode 273 (e.g., metals)”) with a high-k metal gate.  
Regarding claim 19, Morrow further discloses the method of claim 18, wherein forming a S/D contact 250 (Fig. 9B, paragraph 0041) over the first semiconductor S/D feature (upper portion of 260 in Fig. 9B).  

Allowable Subject Matter
1. 	Claims 15, 16, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 15 would be allowable because a closest prior art, Morrow et al. (US 2019/0259699), discloses the first semiconductor layer (lower portion of 260 in Fig. 8B, paragraph 0038; and also see 260 in Fig. 7B) but fails to disclose etching the first semiconductor layer from the backside to expose the first semiconductor S/D feature, resulting in a via hole; and forming a metal plug in the via hole. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: etching the first semiconductor layer from the backside to expose the first semiconductor S/D feature, resulting in a via hole; and forming a metal plug in the via hole in combination with other elements of the base claims 14, 12, 11, and 10. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 16 depends on claim 15.
In addition, claim 20 would be allowable because a closest prior art, Morrow et al. (US 2019/0259699), discloses the isolation structure 980 (Fig. 9A, paragraph 0041) is disposed over a frontside of the substrate 205 (Fig. 9A), further comprising: thinning down (see Fig. 10B, paragraph 0042) the substrate from a backside of the substrate opposite to the frontside, thereby exposing the first semiconductor layer (lower portion of 260 in Fig. 10B) and the fin 210 (Fig. 10B) from the backside but fails to disclose removing the fin to form trenches; depositing one or more dielectric materials in the trenches; etching the first semiconductor layer to form a via hole; and forming a metal plug in the via hole. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: removing the fin to form trenches; depositing one or more dielectric materials in the trenches; etching the first semiconductor layer to form a via hole; and forming a metal plug in the via hole in combination with other elements of the base claims 19, 18, and 17. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 21 depends on claim 20.
Furthermore, claim 22 would be allowable because a closest prior art, Morrow et al. (US 2019/0259699), discloses a fin 210 (Fig. 4A, paragraph 0033); forming an etch mask (see paragraph 0036, wherein “Shallow source/drain recess 485 is protected while deep source/drain recess 685 is formed at the unprotected source/drain location”) that exposes the first S/D trench (left 485 in Fig. 5B) and covers the second S/D trench (right 485 in Fig. 5B); and a first source/drain (S/D) trench (left 485 in Fig. 5B, paragraph 0034) but fails to disclose the fin includes a stack of second and third semiconductor layers, further comprising: before the forming of the etch mask, recessing the second semiconductor layers within at least the first S/D trench to form gaps, and forming an inner dielectric spacer in the gaps. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: the fin includes a stack of second and third semiconductor layers, further comprising: before the forming of the etch mask, recessing the second semiconductor layers within at least the first S/D trench to form gaps, and forming an inner dielectric spacer in the gaps in combination with other elements of the base claim 17. 

Claims 23-29 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Morrow et al. (US 2019/0259699), discloses a fin 210 (Fig. 4A, paragraph 0033); forming an etch mask (see paragraph 0036, wherein “Shallow source/drain recess 485 is protected while deep source/drain recess 685 is formed at the unprotected source/drain location”) that exposes the first S/D trench (left 485 in Fig. 5B) and covers the second S/D trench (right 485 in Fig. 5B); and a first source/drain (S/D) trench (left 485 in Fig. 5B, paragraph 0034); and second etching (see Fig. 6B and paragraph 0036) the fin 210 (Fig. 6B) through the etch mask to deepen the first S/D trench (left 485 in Fig. 5B) but fails to disclose the fin includes a stack of first and second semiconductor layers; recessing the first semiconductor layers within at least the first S/D trench to form gaps; forming an inner dielectric spacer in the gaps; after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench; and growing a third semiconductor layer in at least the expanded lower section of the first S/D trench. Additionally, the prior art does not teach or suggest a method comprising: the fin includes a stack of first and second semiconductor layers; recessing the first semiconductor layers within at least the first S/D trench to form gaps; forming an inner dielectric spacer in the gaps; after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench; and growing a third semiconductor layer in at least the expanded lower section of the first S/D trench in combination with other elements of claim 23.

A closest prior art, Morrow et al. (US 2019/0259699), discloses a method comprising: providing a structure 204 (Fig. 4A, paragraph 0027) having a substrate 205 (Fig. 4A, paragraph 0028), an isolation structure 280 (Fig. 4A, paragraph 0027) over the substrate 205 (Fig. 4A), a fin 210 (Fig. 4A, paragraph 0033) extending from the substrate 205 (Fig. 4A) and adjacent to the isolation structure 280 (Fig. 4A), a sacrificial gate structure 473 (Fig. 4B, paragraph 0033) disposed over a channel region 430 (Fig. 4B, paragraph 0033) of the fin 210 (Fig. 4B), and gate spacers 271 (Fig. 4B, paragraph 0033) on opposing 5Serial No.: 16/901,631Attorney Docket No. 2019-4335/24061.4179US01sidewalls of the sacrificial gate structure 473 (Fig. 4B); first etching (see Fig. 5B and paragraph 0034) the fin 210 (Fig. 5B) adjacent the gate spacers 271 (Fig. 5B) to form a first source/drain (S/D) trench (left 485 in Fig. 5B, paragraph 0034) on one side of the sacrificial gate structure 473 (Fig. 5B) and a second S/D trench (right 485 in Fig. 5B, paragraph 0034) on another side of the sacrificial gate structure 473 (Fig. 5B); forming an etch mask (see paragraph 0036, wherein “Shallow source/drain recess 485 is protected while deep source/drain recess 685 is formed at the unprotected source/drain location”) that exposes the first S/D trench (left 485 in Fig. 5B) and covers the second S/D trench (right 485 in Fig. 5B); second etching (see Fig. 6B and paragraph 0036) the fin 210 (Fig. 6B) through the etch mask to deepen the first S/D trench (left 485 in Fig. 5B) but fails to teach the fin includes a stack of first and second semiconductor layers; recessing the first semiconductor layers within at least the first S/D trench to form gaps; forming an inner dielectric spacer in the gaps; after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench; and growing a third semiconductor layer in at least the expanded lower section of the first S/D trench as the context of claim 23. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 24-29 depend on claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813